COOK, Judge,
concurring;
Because I have to date consistently dissented in cases in which the trial judge failed to ask the so-called comportment question1 “required” by United States v. Green, 1 M.J. 453 (C.M.A.1976), and United States v. King, 3 M.J. 458 (C.M.A.1977), but am concurring under similar circumstances in the case sub judice, I feel an explanation is in order. My volte-face is occasioned primarily by a uniform pattern of denials of petitions by the United States Court of Military Appeals in cases which involve this precise omission.2 While Chief Judge Fletcher has admonished us not to engage in such speculations,3 I nevertheless feel that, under the totality of the post-King decision situation, ignoring such repetitive and undeviating conduct by our Supreme *753Court would be tantamount to closing my eyes to an onrushing front-end-loader. Plainly, as to this facet of our law, which was metagrobolized by the Green/King decisions, the moving finger has writ.4
, I do not regret surrendering this redoubt as I have considered it to be of dubious tactical value from the outset.5 Now that it appears our judicial superiors have decided that whenever a record of trial establishes that an accused fully understands the terms of his pretrial agreement it matters nought that counsel has not expressed on the record their accord with the trial judge’s interpretation of that agreement, I am delighted to join that Court and my fellow judges on this Court in that view.

. “In addition to his inquiry with the accused, the trial judge should secure from counsel for the accused as well as the prosecutor their assurance . . . that the judge’s interpretation of the agreement comports with their understanding of the meaning and effect of the plea bargain.” United States v. Green, supra at 456. The trial judge’s failure to fulfill this condition was cited as one of the two errors which resulted in reversal in United States v. King, supra.


. United States v. Easley, 4 M.J. 768 (A.C.M.R. 1977), pet. denied, 5 M.J. 132 (C.M.A.1978); United States v. Adams, S.P.C.M. 12902 (A.C.M.R. 21 September 1977), pet. denied, 4 M.J. 340 (C.M.A.1978); United States v. Harrison, S.P.C.M. 12822 (A.C.M.R. 14 October 1977), pet. denied, 4 M.J. 275 (C.M.A.1978); United States v. Krause, S.P.C.M. 12562 (A.C.M.R. 20 September 1977), pet. denied, 4 M.J. 249 (C.M. A. 1978); United States v. Willett, SPCM 12919 (A.C.M.R. 8 September 1977), pet. denied, 4 M.J. 241 (C.M.A.1978); also see United States v. Milum, 5 M.J. 672 (A.C.M.R. 17 May 1978).


. United States v. Mahan, 1 M.J. 303, 307 n.9 (C.M.A.1976), “we reiterate [as yet research fails to reveal a recorded instance in which this advice was iterated by either the author or that Court] that our denial of a petition is of no precedential value and should not be cited, except as a matter of appellate history, or relied upon as authority.” (emphasis in original). This is similar to the U.S. Supreme Court’s position concerning the significance to be attributed to its denial of certiorari. “Thirty years ago the Court rather sharply reminded the Bar not to draw strength for lower court opinions from the fact that they were left unreviewed here. ‘The denial of a writ of certiorari imports no expression of opinion upon the merits of the case, as the bar has been told many times.’ United States v. Carver, 260 U.S. 482, 490, 43 S.Ct. 181, 182, 67 L.Ed. 361 [1923]. We have repeatedly indicated that a denial of certiorari means only that, for one reason or another which is seldom disclosed, and not infrequently for conflicting reasons which may have nothing to do with the merits and certainly may have nothing to do with any view of the merits taken by a majority of the Court, there were not four members of the Court who thought the case should be heard.” Brown v. Allen, 344 U.S. 443, 491-92, 73 S.Ct. 397, 439, *75397 L.Ed. 469 (1953) (Frankfurter, J., concurring and stating majority view on this point). In spite of this advice lawyers are given to investing such denials, as well as grants, with meaning as a sorceress reads the entrails of a sacrificial chicken.


. “Rubaiyat of Omar Khayyam,” Verse LI: The Moving Finger writes; and, having writ,
Moves on: nor all thy Piety nor Wit Shall lure it back to cancel half a Line,
Nor all thy Tears wash out a Word of it. Translated from the Persian by Edward Fitzgerald. Garden City, N.Y.: Garden City Books, 1952.


. See my dissent in United States v. Easley, supra.